Citation Nr: 0030913	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-11 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for defective vision of 
the left eye.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1976 to 
August 1989, with 6 years prior inactive duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the issue of entitlement to service 
connection for hypertension was not certified for appeal.  
However, a review of the record reveals that the RO denied 
that issue in an October 1994 rating decision.  The veteran 
filed a timely notice of disagreement in April 1995.  A 
statement of the case was issued in November 1995, and a 
statement was received from the veteran in December 1995, 
which the Board finds constitutes a timely substantive 
appeal.  See 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (2000).  Therefore, that issue is 
properly in appellate status.  

Additionally, in regard to the claim for entitlement to 
service connection for defective vision of the left eye, the 
Board observes that the RO characterized that issue as 
whether new and material evidence had been received to reopen 
the claim for defective vision of the left eye.  However, as 
with the issue for entitlement to service connection for 
hypertension, the Board notes that the RO denied the issue in 
an October 1994 rating decision, and the veteran filed a 
timely notice of disagreement in April 1995.  A statement of 
the case was issued in November 1995, and a statement was 
received from the veteran in December 1995, which the Board 
finds constitutes a timely substantive appeal.  See 
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.203 (2000).  As such, that issue is properly 
characterized as entitlement to service connection for 
defective vision of the left eye.

Finally, the Board notes that in July 1999, the veteran 
withdrew a pending appeal for entitlement to an increased 
rating for hydradenitis, axilla and groin, currently rated as 
30 percent disabling.


REMAND

In this case, the veteran claims entitlement to service 
connection for defective vision of the left eye, as well as 
entitlement to service connection for hypertension.  The 
Board notes that in the veteran's contention statements, he 
also maintains that his left eye disorder is related to his 
hypertension.

Prior to November 9, 2000, persons submitting claims for VA 
benefits had the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim was well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
However, effective November 9, 2000, the law was amended to 
remove the well-grounded requirement.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In light of the amended law, the Board finds that 
additional development must be completed in this appeal, 
before the Board may proceed with appellate disposition.

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Pub. L. No. 106-475, § 5103A(a).  As part of 
the duty to assist, the Secretary shall make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies to the 
Secretary, and authorizes the Secretary to obtain.  Pub. L. 
No. 106-475, § 5103A(b).  Additionally, cal 
evidence of a current disability, evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Pub. L. 
No. 106-475, § 5103A(d)(2).

A review of the veteran's service medical records reveals 
that in July 1983, the veteran was assessed with chronic 
photophobia.  Variously dated post-service medical records 
show that the veteran has been diagnosed with left eye optic 
atrophy due to glaucoma or injury.  Vision in the left eye 
was between 20/60 and 20/70.  The record includes a May 1999 
VA optometry examination report, but there is no record 
showing that the veteran has undergone a comprehensive 
ophthalmology examination.  Moreover, the record contains 
medical evidence indicating that the veteran currently has 
hypertension.  For example, in a June 1995 private medical 
examination, performed by VA request, the veteran was noted 
to have a history of hypertension, for which he recently 
started taking medications.  There is no indication as to the 
date of onset of his hypertension, or whether it is related 
to the veteran's active military service.  Finally, the 
veteran has consistently submitted statements indicating that 
he was receiving ongoing VA treatment, particularly at the 
Knoxville VAMC.  Thus, there may be recent VA records that 
are not yet associated with the claims file.  

Considering the evidence of record, summarized in pertinent 
part above, in light of the new law, the Board finds that 
additional development is needed in this appeal.  
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO is to contact the veteran and 
his representative, and request that the 
veteran provide the names of any other 
medical providers who may have treated 
the veteran or prescribed medication for 
his claimed defective vision and 
hypertension, and whose records are not 
yet associated with the claims file.  The 
VA should request copies of any such 
records, including any recent treatment 
records from the VAMC in Knoxville, 
Tennessee.  If any attempts to obtain 
records have negative results, such 
should be clearly documented in the 
veteran's claims file.  

2.  The veteran should be scheduled for a 
comprehensive VA ophthalmology 
examination to evaluate the nature, 
etiology, and severity of any left eye 
vision disability.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination.  All tests and studies 
deemed necessary should be accomplished, 
and all ophthalmologic findings should be 
reported.  The examiner should first 
determine whether the veteran's left eye 
defective vision is a result of a 
congenital or developmental defect.  If 
so, the examiner should comment on 
whether it is at least as likely as not 
that such a congenital or developmental 
defect was aggravated by service.  If the 
examiner finds that the veteran's left 
eye disability is not a congenital or 
developmental defect, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any current 
left eye disorder, including defective 
vision, is related to any injury or 
disease incurred in or as a result of 
service.  The examiner should also 
comment on whether any current defective 
vision is related to the veteran's 
hypertension, as noted in the June 1995 
private medical examination.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to ascertain the nature and extent of any 
current hypertension.  The veteran's 
claims file should be made available to 
the examiner, who is instructed to 
thoroughly review the veteran's medical 
history, including his military history.  
The examiner is specifically requested to 
provide an opinion with respect to the 
following:  1)  whether the veteran 
currently has hypertension; 2) 
approximately when any current 
hypertension had its onset; 3) whether 
the veteran had hypertension during 
service; and, 4) whether it is at least 
as likely as not that any current 
hypertension is related to an injury or 
disease that occurred during the 
veteran's military service.  Any tests 
and studies deemed necessary by the 
examiner should be performed.  The 
examiner is requested to report any 
findings in detail.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection for 
defective vision of the left eye and 
service connection for hypertension is 
warranted.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the issue on appeal.  



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


